SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

584
KA 16-00350
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KASIM SAKINOVIC, DEFENDANT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT.

JEFFREY S. CARPENTER, DISTRICT ATTORNEY, HERKIMER (JACQUELYN M. ASNOE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Herkimer County Court (John H.
Crandall, J.), rendered December 16, 2014. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his
plea of guilty, of burglary in the second degree (Penal Law § 140.25
[2]), defendant contends that County Court abused its discretion in
determining that granting defendant youthful offender status would not
serve the interest of justice. We reject that contention (see CPL
720.20 [1] [a]; People v Agee, 140 AD3d 1704, 1704-1705, lv denied 28
NY3d 925), and we decline to exercise our interest of justice
jurisdiction to adjudicate defendant a youthful offender (see Agee,
140 AD3d at 1704-1705). Contrary to defendant’s further contention,
the agreed-upon sentence is not unduly harsh or severe.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court